1
2                                                                       JS-6
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ROMEX TEXTILES,             INC.,      a
     California Corporation;                     Case No. 2:18-cv-06442-AB-PLA
12                Plaintiff,                     [PROPOSED] ORDER RE:
13                                               STIPULATION FOR DISMISSAL
                  vs.                            PURSUANT TO FRCP 41(a)(1)(A)(ii)
14                                               Judge: Hon. André Birotte Jr.
     ANAMA, LLC. d/b/a M BY ANM, a
15   California Limited Liability
16   Company; GIL RONEN, an
     individual; ROSS STORES, INC., a
17   Delaware Corporation; and DOES 1-
18   10,
     inclusive,
19                Defendants.
20
21
           The parties having so stipulated and agreed, the above-referenced case is
22
     hereby dismissed with prejudice and without an award of costs or fees to any party.
23
     Each party shall bear their own costs and attorney fees.
24
     IT IS SO ORDERED.
25
     Dated: July 23, 2019
26
27                                              The Honorable André Birotte Jr.
                                                United Stated District Court Judge
28
                                                1
                                         [PROPOSED] ORDER
